UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                                 No. 02-50115


                        UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,


                                    VERSUS


                               DANIEL ORTEGA,

                                                        Defendant-Appellant.




           Appeal from the United States District Court
                 For the Western District of Texas
                        (EP-01-CR-1043-ALL)
                               February 5, 2003


Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM*:

     Daniel    Ortega     appeals    his     jury-trial     convictions     for

importation of and possession with intent to distribute marijuana,

in violation of 21 U.S.C. §§ 841, 952 and 960.            Ortega argues that

the evidence presented at his trial was insufficient to support the

jury’s   finding   that   he    knowingly    imported     and   possessed   the

marijuana concealed in the rear seat of the van he was driving

     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
across the border from Juarez, Mexico into the United States.

     In reviewing a challenge to the sufficiency of the evidence,

this Court views the evidence in the light most favorable to the

jury’s verdict, and affirms if a rational trier of fact could have

found   the   essential    elements   of       the   crime   proven   beyond   a

reasonable doubt.    United States v. Brito, 136 F.3d 397, 408 (5th

Cir. 1998).    “The knowledge element for possession or importation

of drugs can rarely be proven by direct evidence.”              United States

v. Lopez, 74 F.3d 575, 577 (5th Cir. 1996).                   When drugs are

contained in a hidden compartment, this Court requires “additional

evidence   indicating     knowledge   –    -    circumstances    evidencing    a

consciousness of guilt on the part of the defendant.”                   United

States v. Diaz-Carreon, 915 F.2d 951, 954 (5th Cir. 1990) (emphasis

in original).     Circumstances such as nervousness, conflicting

statements to inspection officials and an implausible story may

adequately establish consciousness of guilt.             Id. at 954-55.

     Having carefully reviewed the parties’ briefs and the record

in this case, we conclude that Ortega’s inconsistent statements to

Customs officials and his nervousness during an inspection of the

area where the marijuana was discovered support a finding of a

consciousness of guilt.      We therefore conclude that there existed

sufficient evidence to support the jury’s finding that Ortega

knowingly imported and possessed marijuana with the intent to

distribute.


                                      2
AFFIRMED.




            3